Citation Nr: 0603662	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-08 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for diabetes mellitus, 
Type II.

The Board remanded this claim in September 2004 for further 
development.  The RO issued a supplemental statement of the 
case (SSOC) in May 2005, which continued to deny the 
veteran's claim.  This claim has been returned to the Board 
for further adjudication.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.

2.  The medical evidence of record indicates that the veteran 
has a current diagnosis of Type II diabetes mellitus.

3.   The veteran's Type II diabetes mellitus began many years 
after service and is not the result of a disease, injury, or 
other incident of service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1116 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2005); 38 C.F.R. § 3.102 (2005) [reasonable doubt resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54. 

II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West Supp. 2005) and 38 C.F.R. 
§ 3.159(b)(1) (2005).  The October 2004 letter sent by the 
Appeals Management Center (AMC) provided the veteran with the 
elements necessary to substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West Supp. 2005) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
October 2004 letter informed the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment) or from the Social Security Administration.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West Supp. 2005) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The October 2004 letter requested that the veteran 
complete the VA Form 21-4142 for treatment records from his 
primary care physician and the dates he was seen at the VA 
Medical Center (VAMC) in Scranton/Wilkes-Barre, Pennsylvania.  
The veteran was informed he could also submit statement from 
other individuals describing his condition.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West Supp. 2005) and 38 
C.F.R. § 3.159(b)(1) (2005).  The October 2004 letter also 
requested that the veteran provide any evidence in his 
possession that pertained to his claim.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
The Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper VA process.  See Pelegrini, 18 Vet. App. At 
120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records, VA and private medical records pertinent to the 
years after service are in the claims folder and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case. 

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

III.  Background

The veteran served in the United States Air Force from April 
1966 to April 1970.

The veteran's January 1966 pre-induction Standard Forms (SF) 
88 and 89 did not indicate that he suffered from diabetes 
mellitus, Type II.  The veteran's DD Form 214 indicated that 
his military occupational specialty (MOS) was an 
administrative clerk.  Service personnel records indicated 
that the veteran had foreign service in Thailand from January 
3, 1969 to January 19, 1970.  The personnel records did not 
indicate that the veteran had in-country service in the 
Republic of Vietnam.  
The service medical records associated with the claims folder 
did not reflect treatment of diabetes mellitus, Type II 
during service.  The December 1969 separation SF 88 and 89 
did not indicate that the veteran suffered from diabetes 
mellitus, Type II.  In March 1970, a Report of Medical 
Examination diagnosed the veteran with schizophrenic 
reaction, paranoid type, acute and severe; impairment for 
military service, marked and impairment for social and 
industrial adaptation, considerable.  The examiner 
recommended that the veteran be discharged from service due 
to his disabilities.

VA obtained inpatient and outpatient treatment records on the 
veteran's behalf from Pocono Internal Medicine and the 
veteran's primary care physician, V.F., M.D.  These records 
were dated from 1998 through 2003.  The records indicated 
that the veteran was diagnosed with diabetes mellitus in 1998 
and that it was well controlled.

VA obtained outpatient treatment records on the veteran's 
behalf from the Wilkes-Barre VAMC, dated in February and 
March 2005.  These records noted that the veteran was in no 
acute distress, but that he did have well-controlled diabetes 
mellitus, Type II.

VA also sent a letter to G.S., M.D. on the veteran's behalf, 
to obtain medical treatment records from January 2004 to the 
present.  No response was received.

The veteran submitted copies of three articles of unknown 
origin to support his claim.  The articles were entitled VA 
Links Agent Orange, Diabetes, Vietnam Vets with Diabetes can 
now get Benefits easily and Agent Orange: Legacy of 
Disability.

In conjunction with the submission of the aforementioned 
articles, the veteran also submitted duplicate copies of his 
laboratory testing results.

IV.  Analysis

Service Connection, In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); see 
also Cosman v.  Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 




Service Connection, Diabetes Mellitus, Type II

A veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2005).

Type II diabetes is deemed to be associated with herbicide 
exposure if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, and if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e) (2005); see also 38 U.S.C.A. § 1116(f) (West Supp. 
2005), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001) [which added diabetes mellitus (Type II) to 
the list of presumptive diseases as due to herbicide 
exposure].  The Agent Orange presumptions may serve to 
satisfy the Hickson elements of in-service incurrence of a 
disease or injury and a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Reasons and Bases

The evidence of record establishes that the veteran has a 
current diagnosis of diabetes mellitus, Type II.  As such, 
the veteran has met the requirements of element (1) of 
Hickson.

With regard to elements (2), in-service incurrence of a 
disease or injury, and (3), a nexus between the claimed in-
service disease or injury and the current disability, the 
veteran fails to meet the criteria for the Agent Orange 
presumptions.  See 38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 
3.307(d); 38 C.F.R. § 3.309(e) (2005); see also 38 U.S.C.A. § 
1116(f) (West Supp. 2005).

The veteran does not allege, and the evidence does not show, 
that the diabetes mellitus began in service or within a year 
after service.  Furthermore, the record does not include any 
medical reports referring to a connection between this 
veteran's diabetes mellitus and his active service.  The 
veteran contends only that he is entitled to a presumption 
that his diabetes mellitus is service-connected because he 
was exposed to Agent Orange.

The veteran's service personnel records do not indicate that 
he had in-country service in the Republic of Vietnam.  The 
veteran alleged in his NOD that during his tour of duty in 
Thailand, he was called on many times to travel to different 
locations in South East Asia.  He alleged that the planes 
used to transport him and his fellow airmen were the same 
used to spray Agent Orange.  The veteran also stated that 
when he was medically evacuated from Thailand, the plane he 
was aboard made stops in Vietnam to pick up other patients.  
Service personnel records indicated that the veteran was 
stationed in Thailand from January 3, 1969 to January 19, 
1970.  Records of temporary duty assignments and the 
veteran's leave did not indicate he was ever sent to serve in 
Vietnam or that he took leave in Vietnam.  

The Board notes that the veteran did not receive any awards 
or decorations indicative of combat participation.  His DD 
Form-214 shows that he received several medals, to include 
the Vietnam Service Medal, the National Defense Service Medal 
and the Air Force Good Conduct Medal.  However, the Board 
finds that none of these awards is conclusive on the issue of 
combat status.  In this regard, the Board notes that the 
Vietnam Service Medal was awarded to all service members of 
the Armed Forces who, between July 4, 1965, and March 28, 
1973, served in certain areas of Southeast Asia, including in 
Vietnam and the contiguous waters or airspace thereover, and 
in Thailand, Laos, or Cambodia or the airspace thereover, in 
direct support of operations in Vietnam.  See Manual of 
Military Decorations & Awards, DOD 1348.33-M, p. D-20, 
Assistant Secretary of Defense (Force Management & 
Personnel), July 1990.

The National Defense Service Medal was awarded for honorable 
active service for any period between June 27, 1950 and July 
27, 1954, between January 1, 1961 and August 14, 1974, and 
between August 2, 1990 and November 30, 1995.  For the 
purpose of the award, the following persons were not 
considered to be performing active service:  (1) Guard and 
Reserve forces personnel on short tours of duty to fulfill 
training obligations under an inactive duty training program.  
(2) Any person on active duty for the sole purpose of 
undergoing a physical examination.  (3) Any person on 
temporary active duty to serve on boards, courts, commissions 
and like organizations or on active duty for purposes other 
than extended active duty.  The National Defense Service 
Medal may be awarded to members of the Reserve Components who 
are ordered to Federal active duty, regardless of duration, 
except for the categories listed above.  The award of the 
National Defense Service Medal does not imply combat 
participation.  

The Air Force Good Conduct Medal was derived from the 
authority establishing the Army Good Conduct Medal and 
authorized by Secretary of the Air Force on June 1, 1963.  
The Air Force Good Conduct Medal is awarded to active duty 
enlisted members of the Air Force for exemplary conduct 
during a specified period of military service (normally three 
years in peacetime).  The award of the Air Force Good Conduct 
Medal does not imply combat participation.

The Board notes as well that the veteran has not asserted or 
implied that he was awarded any decorations for combat.  The 
veteran's service medical records show that he did not incur 
any injuries reflective of participation in combat, and his 
military personnel records provide no indicia of combat 
participation.  His duties and assignments do not suggest he 
had any combat role in Vietnam.

The Board notes that because the veteran's service records 
were provided by an agency of the U.S. Government, reliance 
upon them is consistent with the well-recognized reliance 
placed by VA upon service department determinations.  See 38 
C.F.R. §§ 3.203(a), (c) (2005); Sarmiento v. Brown, 7 Vet. 
App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Based on these records, the Board finds that the 
veteran did not serve in combat during service and that 38 
U.S.C.A. § 1154 is accordingly inapplicable.

The evidence of record demonstrates that the veteran 
currently suffers from diabetes mellitus, Type II.  However, 
as the veteran has failed to establish that he had in-country 
service in the Republic of Vietnam, he is unable to avail 
himself of the presumption of herbicide exposure.  See 38 
C.F.R. § 3.309(e) (2005); see also 38 U.S.C.A. § 1116(f) 
(West 2002 & Supp. 2005).

Additionally, the veteran has submitted three articles 
regarding veterans being awarded benefits for Agent Orange 
exposure.  These articles are not probative evidence as they 
do not specifically relate to the veteran's particular case 
and in particular do not contain any analysis regarding the 
veteran's alleged exposure to Agent Orange and the possible 
relationship to his current condition.  Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses].  However, as discussed by the Board 
above, the Court has held that medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert, supra; see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for diabetes mellitus, 
Type II, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 
2005).  


ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


